DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 6-7, 10-13, 16-17 and 37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gendell (US 2015/0289657).  With respect to claim 1, Gendell discloses a folding chair (100) comprising as main components a mainframe (101C)(110)(112)(114), a seat (101A) and a back leg support (101B), wherein: at least one (101C)(110)(112)(114) of said main components is substantially uniplanar and the other said main components (101B) and (101A) fit within a plan of that at least one main component when the chair is in a collapsed state; the folding chair uses a construction wherein forward movement from the collapsed state of a top of the seat (101A) (i.e. the forward edge and top side of the seat is rotating in a forward and upward arc) relative to the mainframe causes the back leg support (101B) to move backwards relative to the mainframe for unfolding the folding chair; the main frame comprises front legs (114)(114) and seat supports (101C) extending downwards; the front legs extend further down than the seat supports and the seat (101) is pivotally attached to the seat supports (see pivot depicted in figures 9A-9C); wherein the mainframe comprises a backrest (110) and the front legs (114) extending downwards from the outer sides of the backrest, whereby the back leg support (101B) is disposed inwards of the front legs when the chair is collapsed (see Figure 8); the back leg support comprises a pair of back legs, each of which is disposed between a corresponding front leg and seat support when the chair is collapsed (see Figure 8) and the seat supports extend from the backrest partially down the back leg support when the chair is collapsed and connect to the seat when the chair is  by a front leg connecting area (112) extending between the bottoms of the respective front legs.  With respect to claim 13, the mainframe, the seat and the back legs support form a substantially flat surface on at least one side when the chair is collapsed (see Figure 8).  With respect to claim 16, the chair can be opened in either direction (i.e. the seat part can be pulled down from a front or the rear legs can be pulled out from a rear side).  With respect to claim 17, each of the mainframe, the back leg support and the seat is integrally formed.  With respect to claim 37, the chair has a skeletal structure and at least one panel (101D) is detachable fitted to the structure

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18, 21, 24-26 and 42 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Gendell (US 2015/0289657) in view of Ehlinger (US 2017/0188712).  Gendell reveal all claimed elements with the exception of one sheet of material used to form the mainframe, seat and back support, a cross brace and folding arms.  Ehlinger teaches a collapsible chair with main frame (40), rear legs frame (12) and seat (28) formed from one sheet and folding armrests (44).  The armrest structure taught by Ehlinger also constitutes a cross brace element with an upper end attached to the back leg structure (12) and a lower end rotatably attached to the front leg (see Figure 7).  The back (12) has a cutout that accommodates the brace/arm in a folded flush position.  The folding chair also has a wall mounting structure (60) (see Figure 8).  It would have been obvious to modify the rear leg frame disclosed by Gendell to be formed from the same sheet of material as the mainframe and seat since such a modification would cut manufacturing waste and therefore save on production cost.  Secondly, adding the armrest structure, which constitutes a brace in the broadest sense, nested within the outer side of seat supports (101C) would have been obvious since such a modification improves user comfort and seat stability.  Furthermore, mounting the seat to a wall is obvious in view of Ehlinger since such a mounting system creates space savings for the user.

Allowable Subject Matter
Claim 23 and 28 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Amendment/Arguments
Applicant’s amendment filed on 1/18/2022 has been fully considered.  Applicant’s amendments have overcome the claim objections and 112(b) rejections set forth in the non-final office action.  Applicant argues that the Gendell reference completely lacks any structure that can be reads as the claimed seat supports.  The Examiner contends that the side frame elements (101C) have an inner edge with a pivot (104A) that supports the seat.  The Examiner therefore concludes that these side frame element inner edges constitute a seat support under the broadest reasonably interpretation.  The inner 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B. MCPARTLIN whose telephone number is (571)272-6854. The examiner can normally be reached M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH B MCPARTLIN/Primary Examiner, Art Unit 3636